NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT



HOWARD NEWTON PITT,                     )
                                        )
             Appellant,                 )
                                        )
v.                                      )    Case No. 2D18-268
                                        )
ADETOKUNBOH AJOKU,                      )
                                        )
             Appellee.                  )
                                        )

Opinion filed November 9, 2018.

Appeal from the Circuit Court for Lee
County; Jay B. Rosman, Judge.

Howard Newton Pitt, pro se.

Matthew S. Toll and Stephen N.
McGuire, II, of Toll Law, Cape Coral,
for Appellee.



PER CURIAM.

             Affirmed.


LaROSE, C.J., and NORTHCUTT and ROTHSTEIN-YOUAKIM, JJ., Concur.